Citation Nr: 0104738	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.  

2.  Entitlement to service connection for fatigue, general 
weakness and malaise as due to an undiagnosed illness.  

3.  Entitlement to service connection for fever as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness.  

5.  Entitlement to service connection for joint pain and 
overall achiness as due to an undiagnosed illness.

6.  Entitlement to service connection for depression (claimed 
as problems concentrating, sleep disturbance and nerve 
problems) as due to an undiagnosed illness.  

7.  Entitlement to service connection for refractive error 
(claimed as vision change) as due to an undiagnosed illness.  

8.  Entitlement to service connection for high blood pressure 
as due to an undiagnosed illness.  

9.  Entitlement to service connection for seasonal rhinitis 
(claimed as runny nose and watery eyes) as due to an 
undiagnosed illness.  

10.  Entitlement to service connection for weight loss as due 
to an undiagnosed illness.  

11.  Entitlement to service connection for lung problems as 
due to an undiagnosed illness.  

12.  Entitlement to service connection for headaches as due 
to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In a May 2000 rating decision, the RO denied service 
connection for right and left knee/leg disabilities and skin 
rash on the grounds that the claims were not well-grounded.  
The Board notes that recent legislation has eliminated the 
concept of a well-grounded claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  As such, these claims are referred back to the RO 
for appropriate action consistent with the new law.  


REMAND

A review of the record shows that the veteran was last 
afforded a VA audiological examination in October 1996.  
During his December 1999 personal hearing, the veteran 
maintained that his hearing had gotten worse since that time.  
Given the length of time since the last VA examination and 
allegations of worsened conditions, a current examination is 
warranted.  Caffrey v. Brown, 6 Vet.App. 377 (1994).

In addition, the Board notes that by regulatory amendment 
effective June 10, 1999, changes were made to the schedular 
criteria for evaluating diseases of the ear and other sense 
organs, as set forth in 64 Fed.Reg. 25202-252101 (1999) 
(codified at 38 C.F.R. §§ 4.85, 4.86, 4.87).  Where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also Marcoux v. Brown, 9 Vet. App. 289 (1996).

Regarding the service connection claims, the veteran contends 
that he now has disorders manifested by fatigue, fever, hair 
loss, joint pain, depression, vision change, high blood 
pressure, runny nose, weight loss, lung problems, and 
headaches, which had their onset in service and are not 
attributable to known clinical diagnoses.  Because the 
veteran served in the Southwest Asia theater of operations 
during the Gulf War, he is entitled to further development of 
his claims under the provisions of 38 C.F.R. § 3.317.

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317, provided that a 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits.  
The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA and provides for VA to arrange for a 
medical examination and opinion in certain circumstances. In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In the veteran's case, although he was afforded a Persian 
Gulf Registry examination in July 1993 and a report of that 
examination is of record, the Board finds that the VCAA 
requires additional, contemporaneous examinations to assess 
the veteran's condition at this time, in light of the 
allegations he has made concerning his health status.

With regard to the claim for service connection for lung 
problems, the Board notes that, at the Persian Gulf Registry 
examination in July 1993, a diagnosis of asthma was reported. 

The Board also notes that VBA All-Stations Letter 98-17 
(2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998. While this case is in remand status, 
the veteran should be examined pursuant to these guidelines 
and the RO may provide the medical examiners with a copy of 
the guidelines. 

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him since his separation 
from service for any of the conditions 
for which he is claiming service 
connection.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
the VCAA and a copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the extent of his right ear 
hearing loss.  All necessary tests should 
be conducted, including a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test. The Board 
points out to the veteran that, when a 
claimant, without good cause, fails to 
report for a necessary examination, a 
claim for an increased evaluation shall 
be denied.  38 C.F.R. § 3.655 (2000).  

3.  The RO should then arrange for the 
veteran to undergo appropriate 
examinations to determine, if possible, 
the nature, extent and etiology of the 
following:  fatigue, including general 
weakness and malaise; fever; hair loss; 
joint pain and general achiness; 
depression, including problems 
concentrating, sleep disturbance and 
nerve problems; vision change; high blood 
pressure; seasonal rhinitis, including 
runny nose and watery eyes; weight loss; 
lung problems; and headaches.  All 
indicated tests and studies should be 
accomplished.  The examiners should 
address all conditions and symptoms 
elicited from the veteran as well as 
provide details about the onset, 
frequency, duration, and severity of all 
complaints and state what precipitates 
and what relieves them.  The examiners 
should list all diagnosed conditions and 
state which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  If all 
symptoms, abnormal physical findings, and 
abnormal laboratory test results can not 
be associated with a diagnosed condition, 
that fact should be noted.  After all 
examinations have been completed, and all 
laboratory results received, a final 
report providing a list of diagnosed 
conditions should be made by one of the 
examiners, preferably an internist.  All 
symptoms, abnormal physical findings, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis should be listed separately.  
The  claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations so 
that he may make an informed decision 
regarding his participation in said 
examinations.

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient information to 
make a determination on the service 
connection claims, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim for a compensable 
rating for right ear hearing loss 
pursuant to the prior and amended 
regulations.  38 C.F.R. §§ 4.85, 4.86, 
4.87.  The RO should also readjudicate 
the service connection claims in 
accordance with the provisions of 38 
C.F.R. § 3.317. 

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if otherwise in order.  The purposes of this REMAND 
are to assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate conclusion warranted in this case.  No 
action is required by the veteran until he is  contacted by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




